        Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )   No.     1:21-cr-00028-APM-15
                                                 )
JASON DOLAN,                                     )
                                                 )
                        Defendant.               )

     GOVERNMENT’S MOTION FOR REVOCATION OF ORDER OF RELEASE

       Defendant Jason Dolan should be detained pending trial, as he is a danger to the

community. Like detained co-defendant Kenneth Harrelson (as “Gator 6”), Defendant Dolan (as

“Turmoil”) helped lead a group of Oath Keepers who organized and plotted with coconspirators

to stop the certification of the Electoral College vote, prepared to use violence if necessary, and

stormed the Capitol. Like Harrelson, Defendant Dolan deposited his weapons at the “QRF hotel”

in Arlington before coming into Washington, D.C. But unlike Harrelson, who still had firearms

at his house upon his arrest, Dolan has since hidden his firearms.

       For these reasons, the Court should revoke the order of release entered on June 3, 2021, by

Magistrate Judge William Matthewman of the U.S. District Court for the Southern District of

Florida, in case 9:21-mj-08212-BER-1. 1

I.     Background

       Video recorded on January 6, 2021, captured the defendant among a “stack” of more than

a dozen individuals dressed in camouflaged para-military gear moving in a deliberate and

organized manner toward the Capitol building. An additional recording shows the stack moments

later embedded near the front of a violent mob that is attempting to break open the doors of the




1
 In the Southern District of Florida, Judge Matthewman initially stayed his release order until June
4, and then until June 10, and finally until this Court resolves the instant motion.
        Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 2 of 23




Capitol building. The video depicts the doors later opening and the subsequent flow of people into

the building, to include the defendant and members of the stack. Selfies and surveillance video

taken inside of the Capitol Rotunda further evince Defendant Dolan’s and his coconspirators’

presence inside.

       Co-defendant Jessica Watkins characterized their insurgent effort to breach the Capitol

building as “forcing entry into the Capitol building” and said that it was “[f]orced. Like Rugby.”

On the afternoon and evening of January 6, co-defendant Graydon Young wrote on Facebook that

“[w]e stormed and got inside.” Co-defendant Kelly Meggs wrote in a Signal chat, “Ok who gives

a damn who went in there…. We are now the enemy of the State.” An hour later, Kelly Meggs

wrote to the same Signal chat: “We aren’t quitting!! We are reloading!!”

       Based on his actions described above, on May 26, 2021, a grand jury issued a fourth

superseding indictment charging Defendant Dolan with conspiracy, in violation of 18 U.S.C. § 371

(a felony); destruction of government property, in violation of 18 U.S.C. § 1361 (a felony);

obstruction of an official proceeding, in violation of 18 U.S.C. § 1512(c)(2) (a felony); and

entering a restricted building without lawful authority, in violation of 18 U.S.C. § 1752(a) (a

misdemeanor).

       On May 27, 2021, the FBI arrested Defendant Dolan in the Southern District of Florida.

The FBI also searched Defendant Dolan’s house.

       On May 28, 2021, Defendant Dolan had his initial appearance before Magistrate Judge

Bruce E. Reinhart. On the government’s motion, Judge Reinhart ordered Defendant Dolan

detained during a short continuance, pursuant to 18 U.S.C. § 3142(f).

       On June 2, 2021, Judge Matthewman conducted a detention hearing at which FBI Special

Agent Justin Spence testified. The case was continued until the following day. On June 3, 2021,

Judge Matthewman denied the government’s motion for detention and ordered Defendant Dolan
                                                2
         Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 3 of 23




released. On June 6, 2021, Judge Matthewman entered an order further explaining his release

decision. 2

II.     Legal Standard

        a.     Detention Hearing

        The government submits this motion for revocation of Judge Matthewman’s release order

pursuant to 18 U.S.C. § 3145(a)(1). The Court’s review should be de novo.

        “Although the D.C. Circuit has yet to opine on the question, substantial precedent supports

the view that a magistrate judge’s detention order is subject to de novo review by the district court.”

United States v. Cua, No. CR 21-107 (RDM), 2021 WL 918255, at *3 (D.D.C. Mar. 10, 2021)

(citation omitted). Indeed, the D.C. Circuit recently noted that Chief Judge Howell conducted a

de novo review of a release order under Section 3145(a), and that district courts have “broad

discretion” to review magistrate judges’ detention decisions. United States v. Munchel, 991 F.3d

1273, 1280 & n.3 (D.C. Cir. 2021) (citation omitted).

        Upon holding a detention hearing, the Court “shall order” a defendant detained if it “finds

that no condition or combination of conditions will reasonably assure the appearance of the person

as required and the safety of any other person and the community.” 18 U.S.C. § 3142(e). Here,

there are no conditions that could assure the latter; in other words, releasing the defendant would

present a “danger to the community.” United States v. Vasquez-Benitez, 919 F.3d 546, 550 (D.C.

Cir. 2019).

        “When the Government proves by clear and convincing evidence that an arrestee presents

an identified and articulable threat to an individual or the community,” the Supreme Court has



2
  Judge Matthewman’s order is attached as Exhibit 1. The transcripts from the June 2 and 3
hearings are attached Exhibits 2 and 3, respectively. Note that the date in the caption of the
transcripts is incorrectly listed as 2020 rather than 2021.
                                                    3
        Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 4 of 23




explained, “a court may disable the arrestee from executing that threat.” United States v. Salerno,

481 U.S. 739, 751 (1987). Notably, “the threat need not be of physical violence, and may extend

to ‘non-physical harms such as corrupting a union.’” Munchel, 991 F.3d at 1283 (quoting United

States v. King, 849 F.2d 485, 487 n.2 (11th Cir. 1988)). “In assessing whether pretrial detention

is warranted for dangerousness, the district court considers four statutory factors: (1) ‘the nature

and circumstances of the offense charged,’ (2) ‘the weight of the evidence against the person,’ (3)

‘the history and characteristics of the person,’ and (4) ‘the nature and seriousness of the danger to

any person or the community that would be posed by the persons’ release.’” Id. at 1279 (quoting

18 U.S.C. § 3142(g)).

       At a detention hearing, the government may present evidence by way of a proffer. United

States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996).

       b.       Application of Presumption and Factors To Be Considered

       As Judge Matthewman found, there is a presumption of detention under Section 3142(e).

Under Section 3142(e)(3)(C), the presumption arises if the offense – here, felony destruction of

property under Section 1361 – is “listed in [S]ection 2332b(g)(5)(B)” and carries “a maximum

term of imprisonment of 10 years or more.” It is, and it does.

       Moreover, the offense of felony destruction of property not only gives rise to the

presumption of detention under Section 3142(e)(3)(C), but it also constitutes a federal crime of

terrorism as part of the nature and circumstances of the offense to be considered under Section

3142(g)(1). 3


3
 To show that the offense is a “[f]ederal crime of terrorism” to be considered as part of the “nature
and circumstances of the offense” under Section 3142(g)(1), the government must meet both of
Section 2332b(g)(5)’s prongs: (A) purpose of offense and (B) enumeration of offense. The
conduct of Defendant Dolan and his coconspirators – invading and temporarily taking over the
national legislature while it was convening, pursuant to federal law, to formally count the ballots
for the presidential election – was clearly “calculated to influence or affect the conduct of
                                                 4
          Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 5 of 23




         Here, the government is not relying on the strength of the evidence as to the Section 1361

violation to support Defendant Dolan’s detention. In fact, once the grand jury has found probable

cause that Defendant Dolan violated Section 1361 (felony) – and here, it has – the government has

satisfied its burden under Section 3142(f) 4 to trigger a detention analysis under Section 3142(g).

See United States v. Singleton, 182 F.3d 7, 12 (D.C. Cir. 1999).

III.     Argument

         Defendant Dolan cannot rebut the presumption of detention under Section 3142(e)(3)(C).

And the factors to be considered under Section 3142(g) support Defendant Dolan’s continued

detention.

         Defendant Dolan is similarly situated to co-defendant Harrelson, and so he should be

detained pretrial like Harrelson. They drove to Washington, D.C., together – in a car rented by

Dolan. On their way into the city, they went to the “QRF hotel” in Ballston together – presumably

to deposit their high-powered weapons. They stayed at the Hilton Garden Inn together. On

January 5, they travelled together near the Capitol – likely to conduct surveillance for their

operation the following day. On January 6, they arrived at the Capitol together shortly before 2

p.m., and before the remaining members of the stack; the two men then together assumed a position

near the top of the east side stairs. At around 2:40 p.m., both men – together with the other

members of the stack – forcibly entered the Capitol. They were both recording their crime; in fact,

Dolan’s hands, holding his Android phone, are visible in Harrelson’s video.




government by intimidation or coercion” under Section 2332b(g)(5)(A). And because the offense
is enumerated in Section 2332b(g)(5)(B), the definition of “[f]ederal crime of terrorism” has been
satisfied.
4
    The same rationale would apply to the detention analysis under Section 3142(e)(3)(C).
                                                  5
        Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 6 of 23




       Their similarities then continued into the Capitol building. They stayed together inside,

heading south towards the House of Representatives after they penetrated the Rotunda. With co-

defendant Kelly Meggs, they went towards Statuary Hall and then congregated near the hallway

to the Speaker’s office. Defendant Dolan eventually left the Capitol – with Harrelson – about 17

minutes after he forced his way in.

       On January 7, the two men left the city together and travelled back to the Comfort Inn

Ballston. There, they collected their weapons. Then, in Defendant Dolan’s rented car, they drove

home to South Florida.

       While some of the “plus factors” that warranted detaining Harrelson that do not apply to

Defendant Dolan – notably, Harrelson lied at his detention hearing, was anointed the “ground team

lead” by Kelly Meggs, and had a “go bag” and firearms at his house at the time of his arrest –

Defendant Dolan has two significant “plus factors” himself. First, he appears to have learned from

Harrelson’s arrest two months prior, because he cleaned his house of weapons and Oath Keepers

clothing. Second, Defendant Dolan is still espousing a troubling conspiracy-theory belief that the

Capitol Police wanted the rioters to come inside the building and disengaged the “magnetic locks”

that would allow the doors to open – illustrating a lack of remorse and continued danger from

Defendant Dolan.

       In addition, Defendant Dolan recruited others to the Oath Keepers and has since taken

significant efforts to delete or secrete evidence.

       a. Firearms

       The government submits that Defendant Dolan has access to multiple high-powered

firearms, and he is dangerous because he has hidden them.




                                                     6
          Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 7 of 23




             1. Bases for government’s belief

         Neighbors. At the time of Defendant Dolan’s arrest on May 27, the FBI interviewed his

neighbors. One neighbor (N-1) reported that Defendant Dolan owned multiple firearms, including

at least two assault rifles and a 9mm handgun. N-1 stated that Defendant Dolan always wore the

9mm handgun on his person. Another neighbor (N-2) reported that N-2 believed Defendant Dolan

owned firearms because Defendant Dolan spoke to N-2 about his firearms.

         Cell phone. The contact photo for Defendant Dolan’s wife in his cell phone 5 shows her

holding an AR-platform firearm:




         YouTube. The government obtained Defendant Dolan’s records from Google (including

YouTube). From November 3, 2020, through April 2021, Defendant Dolan often left comments

on videos on channels related to firearms, including a channel devoted to “AR15.” In some of the

comments Defendant Dolan affirmatively mentions his own firearms, like the following December

1, 2020, comment: “I use my knife daily, my flashlight weekly, my first aid kit monthly and my

firearms.....well, that’s another story.” In a December 9, 2020, comment, he wrote about buying

his daughter a firearm when she was 7 years old.




5
    Defendant Dolan’s cell phone has not yet been forensically examined.
                                                 7
           Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 8 of 23




           Department of Defense records. According to the Department of Defense, Defendant

Dolan was a marksmanship instructor in the Marine Corps for approximately a decade.

           Comfort Inn Ballston / Co-defendant Harrelson. Like the government’s evidence against

co-defendant Harrelson, 6 the evidence against Defendant Dolan shows that he went to the Comfort

Inn Ballston (the “QRF hotel”) on January 5, likely to deposit his weapons, and then returned with

Harrelson on January 7 to collect them.

           In the Florida Signal Chat, Harrelson’s reference to needing to locate his “shit” on the

morning on January 7 is most naturally read as a reference to his weapons, given that his clothing

and other personal effects would have been with him at the Hilton Garden Inn (where, with Dolan,

he appears to have spent the nights of January 5 and 6). Especially in light of the fact that co-

defendant Kelly Meggs had previously advised that “Dc is no guns,” (ECF 127 at ¶ 39), the most

logical inference is that Defendant Dolan – along with Harrelson – left the guns with his comrades

just over the border in Virginia in anticipation of an opportunity to use them later in the nation’s

capital.

           The below still frames from the Comfort Inn surveillance video capture Defendant Dolan

and co-defendant Harrelson retrieving at least three long gun cases on the morning of January 7.

It appears that the two men were travelling alone together (in Defendant Dolan’s rented car), as no

one leaves the hotel with them. 7




6
 The government incorporates its evidence against co-defendant Harrelson (ECF 152) on this
point.
7
    The third person in the picture appears to be assisting them with the retrieval.
                                                    8
Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 9 of 23




                               9
Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 10 of 23




                               10
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 11 of 23




           2. Dangerousness

       Given his actions in forcibly storming the Capitol, Defendant Dolan’s access to multiple

firearms makes him almost by definition a danger to the community. This is especially true

because he is hiding those firearms from the government.

       Neither Defendant Dolan nor his wife admitted to having firearms in the house. In fact, at

the time the FBI arrested Defendant Dolan and searched the house he shares with his wife, both

he and his wife told the FBI that there were no firearms present in the house – and that neither of

them owned any firearms. He also answered “no” to Pretrial Services’ question about whether

there were “firearms in residence.”

       While the FBI recovered one long gun from Harrelson’s house, it did not locate any long

gun cases. The implication is that Defendant Dolan had the long gun cases in his possession, but

has since hidden them (along with the long guns themselves). 8

       The recovery of multiple firearms from premises controlled by a defendant can “clearly

show that the defendant is a danger to the community” and must be detained, even when none of

the charges against the defendant involve violent acts. United States v. Nikolow, 534 F. Supp. 2d

37, 39 (D.D.C. 2008). If that premise applies to the recovery of multiple firearms, it is especially

true for the hiding of multiple firearms.

       b. Gateway Pundit Interview

       Just two weeks ago, Defendant Dolan apparently gave an interview to the Gateway Pundit,

describing his actions on January 6 and a conspiracy theory about the Capitol Police actually




8
 Dolan rents the house he shares with his wife, and the government is not aware of Defendant
Dolan owning any other properties. Indeed, his counsel proffered that Defendant Dolan does not
own any property at all. 6/3/21 Tr. at 36.
                                              11
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 12 of 23




unlocking the “magnetic” doors to let him inside. 9 Judge Matthewman held that the government

did not meet its burden to prove that Defendant Dolan in fact gave the interview. The government

does so below.

       The interviewee, whose voice was intentionally masked by the website operator, described

himself in terms that match Defendant Dolan.

       First, the interviewee said he was on the steps when the stack of other Oath Keepers

approached:

                 So, I was up on the steps with another member of Oath Keepers and what
                 had end up happening is we didn't know where anybody was…alright so I
                 am on the steps with only one other member of Oath Keepers, and we
                 actually at this point we see other Oath Keepers down at the bottom of the
                 steps and we just raise our hands and kid of wave at them and they see
                 us… that’s where you have the infamous stack video.

       Defendant Dolan was in fact standing next to Harrelson at the top of the steps:




9
     See       https://www.thegatewaypundit.com/2021/05/huge-exclusive-us-capitol-doors-jan-6-
magnetically-locked-someone-inside-capitol-security-release. Attached as Exhibit 4 is a rough
transcript of the audio of the interviewee posted on the website.
                                                 12
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 13 of 23




       Second, the interviewee said he was a “20-year US Marine Veteran, I am retired.”

Defendant Dolan retired from the Marines after 20 years of service.

       Third, the interviewee provided two photographs to the website ostensibly to show the

“magnetic lock”:




       Video recovered from Harrelson’s phone shows Defendant Dolan standing in front of

Harrelson, holding up his Android cell phone, and taking a picture of almost the precise scene that

the interviewee later provided to the website. A screenshot from Harrelson’s video (IMG_1399)

is below, showing some of the same clothing, types and location of flags, and doors:




                                                13
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 14 of 23




       Fourth, the interviewee said he was an Oath Keeper, that he entered the Capitol with the

stack, and that he expected to be arrested soon. Of the approximately 13 members of the stack, all

but 6 had been arrested at the time the interviewee made his comments. (The arrests of Defendant

Dolan and co-defendants Hackett and Isaacs have since brought that number down to 3.)




                                               14
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 15 of 23




       c. Recruitment

       On December 16, 2020, Defendant Dolan commented on a YouTube video: “Well, If

you’re interested in supporting your town, community, neighbors, state, and country then join the

Oath Keepers!!! …Don’t feel alone in your fight for America, join a militia.”

       On December 22, 2020, Defendant Dolan simply left the following comment on a YouTube

video: “Join the Oathkeepers.”

       d. GoToMeeting Planning

       Like Harrelson, Defendant Dolan was heavily involved in GoToMeeting sessions leading

up to January 6. He attended more than 10 sessions (most under his phone number and one under

his name), including the “dc planning call” that Harrelson organized on January 3:




       e. Actions Inside the Capitol

       Defendant Dolan appears to spend his approximately 17 minutes inside the Capitol with

co-defendants Harrelson and Kelly Meggs.

       From the Capitol surveillance video, Defendant Dolan is seen forcibly entering the building

at around 2:40 p.m.:




                                               15
        Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 16 of 23




        A photojournalist captured Defendant Dolan (green oval) and co-defendant Harrelson (red

oval) storming from the just-breached east doors into the Rotunda, at the front of a pack of several

of their coconspirators 10:




10
     See http://www.kentnishimura.com/january-6-2021-siege-trump-supporters-storming--us-
capitol-attack.
                                          16
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 17 of 23




       In the Capitol surveillance video, Defendant Dolan first moves into the Rotunda, where he

is just in front of co-defendants Harrelson and Young:




       In the video from Harrelson’s phone (IMG_1399), starting at around 1:21 on the counter,

the crowd loudly chants, “Treason! Treason!” At the 1:45 mark, a person – it’s unclear if it’s

Harrelson, Defendant Dolan, or someone standing near them – yells, “This is our fucking house!”

At the 2:27 mark, a person – again, it’s unclear if it’s Harrelson, Defendant Dolan, or someone

standing near them – states, “We took the fucking Capitol.”

       Defendant Dolan, with other members of the conspiracy, including notably co-defendants

Kelly Meggs and Harrelson, moved south, across the Rotunda, into Statuary Hall:




                                               17
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 18 of 23




       The men then congregate for about six minutes in a vestibule near the Speaker’s formal

office, as shown in a photo from the vantage point of a person standing in this area:




                                                18
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 19 of 23




       The coconspirators’ movements and statements are relevant to their intent, and their

dangerousness. When Defendant Dolan moved south in the direction of the House chamber, it is

reasonable to infer that he and his coconspirators may have been going to look for Speaker Nancy

Pelosi. Indeed, on the evening of January 6, co-defendant Caldwell (who remained outside the

Capitol but apparently was in communication with coconspirators inside) wrote: “Proud boys

scuffled with cops and drove them inside to hide. Breached the doors. One guy made it all the

way to the house floor, another to Pelosi’s office. A good time.” And co-defendant Kelly Meggs, 11

with whom Defendant Dolan appears to have been travelling while inside the Capitol, had the

following exchange with another person on the night of January 6 on Signal about having sought

out Speaker Pelosi:




       Indeed, surveillance video shows that Defendant Dolan – along with co-defendants Kelly

Meggs and Harrelson – was in this area for several minutes after leaving Statutory Hall. He re-




11
  In the extraction from his cell phone, co-defendant Kelly Meggs’s name appears as “Kelly Dad.”
Also, the time zone is UTC, which in January was five hours ahead of Eastern Time.
                                                 19
        Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 20 of 23




entered the Rotunda from this area at around 2:52 p.m. Defendant Dolan remained inside the

Capitol for about 17 minutes in total, until finally leaving with Harrelson at around 2:57 p.m.:




       f. Deleting and Hiding Evidence

       In addition to stashing his firearms, Defendant Dolan appears to have taken additional steps

to distance himself from the Oath Keepers and individuals associated with the Oath Keepers after

January 6.

       The records from Google show that Defendant Dolan deleted all of his emails around

March 12, 2021. The timing is conspicuous: That is the same day that co-defendant Harrelson

was indicted – and the day after Harrelson had his initial appearance, which garnered media

attention.

        On January 6, Defendant Dolan (with the red arrow) was wearing a black “Oath Keepers”

t-shirt while standing on the steps of the Capitol:




                                                 20
        Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 21 of 23




The FBI did not locate the t-shirt during an exhaustive search of Defendant Dolan’s house. The

FBI also did not locate his tan gloves or his olive gaiter.

        Finally, defense counsel represented at the earlier hearing that Defendant Dolan had cut off

contact with the Oath Keepers. See 6/3/21 Tr. at 31 (“If he had an association with the Oath

Keepers, he has completely disassociated himself with them. . . . [T]here was no contact with him

and the Oath Keepers, there was no continuing contact.”). But records recovered from Harrelson’s

phone prove otherwise: On March 2, 4, and 9, 2021, Defendant Dolan called Harrelson on

Signal 12:




12
  Because the Signal records were deleted by Harrelson but then forensically recovered, the
“duration” of the answered calls appears to be nil.
                                                21
       Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 22 of 23




And Harrelson was arrested on March 10, the day after Defendant Dolan’s last call to him.

IV.    CONCLUSION

       For all these reasons, the government submits that Defendant Dolan has not rebutted the

presumption under Section 3142(e)(3)(C) that he be detained pretrial, as there are no conditions

that will reasonably assure the safety of the community. Judge Matthewman’s release order should

be revoked, and Defendant Dolan should be detained pending trial.

                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS
                                    ACTING UNITED STATES ATTORNEY


                             By:
                                    Jeffrey S. Nestler
                                    Assistant United States Attorney
                                    D.C. Bar No. 978296
                                    Ahmed M. Baset
                                    Troy A. Edwards, Jr.
                                    Louis Manzo
                                    Kathryn Rakoczy
                                    Assistant United States Attorneys
                                    U.S. Attorney’s Office for the District of Columbia
                                    555 4th Street, N.W.

                                              22
Case 1:21-cr-00028-APM Document 227 Filed 06/08/21 Page 23 of 23




                       Washington, D.C. 20530


                       /s/ Alexandra Hughes
                       Alexandra Hughes
                       Justin Sher
                       Trial Attorneys
                       National Security Division
                       United States Department of Justice
                       950 Pennsylvania Avenue
                       NW Washington, D.C. 20004




                                23
